  Case 3:19-cv-00477-REP Document 41 Filed 11/20/19 Page 1 of 3 PageID# 347




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division



TREVOR FITZGIBBON

         Plaintiff ,

V.                                                               Civil Action No . 3 : 19 - CV - 477

JESSELYN A . RADACK

         Defendant .


                                                  JURY
                                         INITIAL PRETRIAL ORDER


         At    a     pretrial           conference            held   on    November           19 ,    2019 ,     this

action was            set for           trial by a             jury on         July    13 ,    2020 ,      at    9: 30

a . m.

         1.        The       Scheduling                 Order        and       Pre trial             Schedule          A

previously issued in this action shall remain in effect .

         2.        A Final Pretri al Conference will be conducted at 10 : 00

o ' clock ,        a . m.   on     June          29 ,   2020 ,   at       which       time      trial      counse l

shall         appear        and     present             for    entry       a    Final         Pretrial          Order

setting        forth :            (A)    a       stipulation         of    undisputed            facts ;        (B)    a

list and descripti on of all exhibits ,                                    marked and consecutive l y

numbered ,         intended to be offered by each party as to which there

is   no       objection ;          (C)       a    list    and    description            of      all     exhibits ,

marked        and      consecutively                numbered ,        intended         to     be      offered         by
 Case 3:19-cv-00477-REP Document 41 Filed 11/20/19 Page 2 of 3 PageID# 348




each party as to which there are objections and a statement of

the    pa r ticular      grounds       for    each       objection;            (D)   a   list    of     all

discovery          material     intended       to       be    offered ;        (E)    the    names      and

addresses          of all witnesses who will                    testify on behalf of each

party and whether the witness will testify as a fact witness or

as an expert witness ;            ( F)   the factual contentions of each pa r ty ;

and     (G)    the    triable     issues       as       contended       by      each     party .        All

exhibits to which no ob j ection is made shall be admitted without

further order ; provided , however ,                     that any such exhibit not used

in the trial shall be considered withdrawn and will not be part

of the record .           Objections to exhibits and designated discovery

will     be    decided     at    the     Final          Pretrial       Conference           unless      the

volume        of     designated     discovery                requires     consideration            at     a

separate time          in which event counsel                    shall       be      responsible        for

arranging another date for hearing on objections .

        No witness,        exhibit or discovery material not included in

the    Final       Pretrial     Order        will       be    permitted         to    testify      or   be

admitted at          trial ,    except as       to       non-expert witnesses ,                 exhibits

or discovery material offered solely as rebuttal evidence or for

impeachment.

        It shall be the responsibility of counsel for plaintiff(s)

to assemble and distribute to all other counsel a draft of the

Final     Pretrial       Order     in    sufficient             time      to      allow     completion
                                                    2
 Case 3:19-cv-00477-REP Document 41 Filed 11/20/19 Page 3 of 3 PageID# 349




before    the   Final     Pretrial      Conference .      Counsel     shall       resolve

disagreements       on   the   content     of    the   Final     Pretrial   Order     and

shall     present    a    clean   final         version   thereof     at    the     Final

Pretrial Conference .          Failure to comply with the requirements of

this     paragraph       may   result     on     the   imposition      of    sanctions

pursuant to Fed . R . Civ . P . 16(f) .

        If no Final Pretrial Conference is                to be held ,      the Final

Pretrial Order shall be presented for entry by 5 : 00 p.m. two                        (2)

business days before the commencement of trial .

        The Clerk is directed to send a copy of this Order to all

counsel of record .

        It is so ORDERED .




                                                               Isl
                                         Robert E . Payne
                                         Senior United States District Judge


Richmond , Virginia
Date : November      -II--'    2019




                                            3
